           1

           2

           3

           4

           5

           6

           7

           8                   UNITED STATES DISTRICT COURT
           9                  CENTRAL DISTRICT OF CALIFORNIA
           10

           11   BENJAMIN YU,                 Case No.: 8:19-cv-01067-JLS-ADS
           12
                               Plaintiffs,   ORDER OF DISMISSAL
           13                                PURSUANT TO FRCP
                        vs.                  41(a)(1)(A)(ii)
           14
                NEWPORT EMERGENCY
           15
                MEDICAL GROUP, INC.          [Honorable Josephine L. Staton]
           16
                               Defendants.
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28




542502.1
           1          Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
           2    41(a)(1)(A)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS,
           3    DISMISSED IN ITS ENTIRETY WITH PREJUDICE, with each party bearing that
           4    party’s own attorney’s fees and costs. The Court retains jurisdiction over this action
           5    to enforce the settlement agreement.
           6          IT IS SO ORDERED.
           7          DATED: March 19, 2020
           8

           9
                                                               Honorable Josephine L. Staton
           10                                                  United States District Judge
           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28




542502.1
